MILLIGAN J.,
concurring
I concur in the judgment.
The testimony of plaintiffs expert was substantially impeached by both his own testimony and that of other experts The opinion that failure to diagnose and reveal the fractured ribs was the proximate cause of death from failure to treat the ruptured spleen (not shown by the x-rays in question and not caused by the fracture) strains credulity. Nonetheless, the witness did testify that the failure to diagnose the fractures on the x-rays was the proximate cause of death. T.150.